Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-25 are pending as of the reply filed on 10/29/21. Claims 26-27 have been canceled. 
The 103 rejection over Koike in view of Auvin is withdrawn in consideration of Applicants’ arguments and evidence of unexpected results.
The nonstatutory obviousness type double patenting rejections over the claims of USP 9586930; USP 9193709; USP 9440990; and USP 8648079 are withdrawn in consideration of Applicants’ arguments and evidence of unexpected results.
Claims 1-25 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed method of treating an epileptic encephalopathy by administering (4-benzyl-4-hydroxypiperidin-1-yl) (2,4’-bipyridin-3-yl)methanone is not taught or suggested by the prior art. Koike et. al., USP 8648079; and Auvin et. al., Neurobiol. Dis., vol. 92, pp. 72-89, publ. 2016, both of previous record, represent the most relevant prior art. Koike teaches (4-benzyl-4-hydroxypiperidin-1-yl) (2,4’-bipyridin-3-yl)methanone for treating neurodegenerative diseases and epilepsy, but treatment of an epileptic encephalopathy is not taught or suggested. Auvin teaches epileptic 
Applicants have shown (4-benzyl-4-hydroxypiperidin-1-yl) (2,4’-bipyridin-3-yl)methanone significantly inhibits seizures in an animal model of an epileptic encephalopathy (see para [0073], Ex. 2 of instant specification), which is unexpected in view of the teachings in the prior art. Auvin et. al., Neurobiol. Dis., vol. 92, pp. 72-89, publ. 2016, teaches seizures of epileptic encephalopathies are often intractable and resistant to most antiepileptic therapies; Shao et. al. Seminar. Ped. Neurol., 23: 98-107, publ. 2016, teaches it is common for epileptic encephalopathies to be unresponsive to treatment (p. 98, 2nd para); and Vigevano et. al., Epilepsia, 54(suppl 8): 45-50, publ. 2013, teaches epileptic encephalopathies are frequently resistant to therapies, and a number of antiepileptic drugs may actually worsen epileptic encephalopathies (Abstract summary; p. 47, Table 1). Applicants’ evidence of efficacy of (4-benzyl-4-hydroxypiperidin-1-yl) (2,4’-bipyridin-3-yl)methanone against an epileptic encephalopathy is therefore unexpected in view of the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 
Conclusion
Claims 1-25 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627